 HOWMET CORPORATIONHowmet Corporation,AustenalMicrocastDivisionandPattern,Mold and Model Makers'Associationof South Bend and Vicinity, affiliated with PatternMakers' League of North America,AFL-CIO.Case 25-CA-4225June 13, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 26, 1972, Trial Examiner Sidney J.Barban issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and Respondent filedexceptions and a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions with the followingmodifications.1.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) and (3) of theAct by transferring to maintenance departmentemployees after the election certain work which hadbeen done by toolroom employees prior to theadvent of the Union in July 1970. We find merit inthe General Counsel's exception to the Trial Examin-er's failure to find additionally that Respondentdiscriminatorily reassigned wax injection mold repairand maintenance work from toolroom employees towax department setup men.As the Trial Examiner found, prior to the October15 representation election, toolroom employees wereresponsible for removing accumulated wax frommolds. In fact, Respondent forbade wax departmentsetupmen from engaging in such work, except insimple situations, for fear of their damaging thetools.To implement this policy, Respondent alwayshad toolroom employees on duty whenever the waxinjection department was operating, including thethirdshiftand Saturdays.However, after theiRespondent has excepted to certaincredibilityfindings made by theTrial ExaminerIt is the Board's establishedpolicy not to overrule a TrialExaminer's resolutionswith respect to credibilityunless the clear prepon-derance ofall of the relevantevidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc,91NLRB 544, enfd.188 F 2d362 (C A. 3) We have carefullyexaminedthe recordand find no basis forreversing his findingsNor do we findmerit in Respondent's contention thatbecause the Trial Examiner generally discredited the Employer's witnessesand creditedthe General Counsel's witnesses,his credibilityresolutions areerroneous or attendedby bias orprejudiceN LR B v Pittsburgh Steamship471election, when the wax injection department resumedoperating on Saturdays in January 1971 the toolroomremained shut. Also, on other occasions after theunion campaign began in the toolroom, wax depart-ment setup men were told by Toolroom ForemanWideman to repair their molds instead of havingtoolroom men do the work. The tasks involved hadformerly been performed by toolmen.We find from the above that Respondent discrimi-nated against toolroom employees in violation ofSection 8(a)(1) and (3) of the Act by assigning waxmold repair and maintenance work which had beenperformed by them prior to the advent of the Unionto wax department setup men.2.The Trial Examiner found, and we agree, thatafter the toolroom unit employees selected the Unionas their bargaining representative Respondent sub-stantially altered in quantity and kind its subcon-tracting practiceswith respect to toolroom work,thereby affecting toolroom employment in violationof Section 8(a)(1) and (3) of the Act. SeeWesting-house Electric Corporation,150 NLRB 1574;WalkerCompany,183 NLRB No. 136.The Trial Examiner also found that by "unilateral-ly changing terms and conditions of employment"Respondent violated Section 8(a)(1) and (5) of theAct.We agree. However, to assure that there is noconfusion regarding the scope of this finding we shallclarify the Trial Examiner's Conclusions of Law toindicate that Respondent violated Section 8(a)(1)and (5) of the Act by,inter alia,laying off toolroomemployees, subcontracting toolroomwork in amanner different in quantity and kind from thatdone previously, and assigning toolroom work tononunit employees all without notice to the Union orprior opportunity to bargain about those matters. SeeShurtenda Steaks, Inc.,161NLRB 957, 971;Hospiceof Alverne,195 NLRB No. 60.23.Finally, we find merit in the General Counsel'sexception to the Trial Examiner's apparently inad-vertent failure to extend the certification year in lightof Respondent's refusal to bargain in good faith withtheUnion. Accordingly, we shall add to the TrialExaminer's remedy the requirement that the initialperiod of certification shall be construed as begin-ning on the date Respondent commences bargainingin good faith with the Union.Co, 337 U.S 6562Contraryto our dissenting colleague's assertion, we have not relied"solely on theground that the amount of subcontracting wasincreasedover amounts consistent with the past practice of Respondent"in adoptingthe Trial Examiner's findings of 8(a)(I), (3), and(5) violations arising fromthe subcontracting of toolroom work after the Union was selected torepresent toolroom employees.The essenceof the TrialExaminer'srationale,with which we agree,is that after the election Respondent altereditspast practices by subcontracting work that theretofore had been done, orcould have been performed,in the toolroom197 NLRB No. 91 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWthat those laid off were discriminatorily selected, butsolely on the ground that the amount of subcontract-ing was deliberately, and for retaliatory purposes,increased over amounts consistent with the pastpractice of the Respondent.Imust dissent, for the reason that the evidencedoes not support such a factual finding. There isundisputed documentary evidence in the record thatthe dollar volume of toolroom subcontracting didnotincrease during the period following the arrival of theUnion.The election occurred on October 15, 1970. Threeemployees were laid off on October 23, 1970. Otherthan two half-day "layoffs," no further layoffsoccurred until January 22, 1971, when two additionalemployees were laid off. One further layoff of oneemployee occurred on February 12, 1971.In November, the first month immediately follow-ing the election and the first three layoffs, the dollarvolume of subcontracting was about 25 percentbelow the October volume. In February 1971, themonth immediately following the January 22 layoffs,the dollar volume of subcontracting was 10 percentdown from the January figures.Only in March did the volume of subcontractingdramatically increase, and the increased businesswhich gave rise to this increase also caused Respon-dent to begin to call back its regular employeesshortly thereafter.Other comparisons also show that the dollarvolume of subcontracting in every month exceptMarch 1971 was less than in every month prior to theadvent of the Union except May and June of 1969.These facts destroy, in my view, the factualunderpinnings of the Trial Examiner's and mycolleagues' decision, and I would dismiss the allega-tions of the complaint which allege a discriminatorylayoff. I would further dismiss the allegations of an8(a)(5) violation arising out of the subcontracting, forIcan find no increase in the amount thereof andtherefore no unilateral change by Respondent.Iwould further dismiss the 8(a)(5) allegationsrelating to the course of bargaining. The TrialExaminer here relies on Respondent's failure tomake a wage counterproposal until the Union furtherlowered its wage demands. The timing and contentof counterproposals is a matter for parties themselvesto determine, unless the overall course of bargainingshows an intent to avoid agreement and frustratebargaining. The evidence here, in my opinion, fails toshow such an intent on the part of Respondent. Itsavoidance of a counteroffer on wages until theUnion producedan "in-the-ball-park" figure hadproduced some modification of the Union's original"out-in-left-field"demand for a $1.47-per-hourincrease.Respondent apparently hoped that someDeleteConclusion of Law 6 from the TrialExaminer'sDecision and substitute therefor thefollowing:6.By its unilateral actions in laying off toolroomemployees, subcontracting toolroomwork in amanner different in quantity and kind from thatdone previously, and assigning toolroom work tononunit employees, all without notification to theUnion or adequate opportunity to bargain withrespect to those actions before they were effected; byadvising unit employees that they could not berepresented by their shop captains during workinghours when personnel action was taken with respectto unit employees; and by otherwise refusing andfailing to bargain with the Union in good faith withrespect to the terms and conditions of employment ofunit employees, as set forth herein, Respondentengaged in unfair labor practices in violation ofSection 8(a)(1) and (5) of the Act.ADDITIONAL REMEDYIn order toinsurethat the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as- beginning on the date Respondent commencesto bargain' in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 329 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent,Howmet Corporation, AustenalMicrocastDivision, LaPorte, Indiana,itsofficers,agents, successors,and assigns, shall take the actionset forth in the Trial Examiner's recommendedOrder.IT IS FURTHERORDERED thatthe complaint hereinbe, and it herebyis,dismissed insofar as it allegesviolationsof the Act not found herein.CHAIRMAN MILLER, dissenting:The Trial Examiner and mycolleagueshave foundan 8(a)(1), (3), and (5) violation arising out of a layoffof toolroom employees shortly after the Union'svictory inan election.They do so not on the ground HOWMET CORPORATIONadditional reticence on its part would producefurther reductions so that what it regarded as arealistic company offer might be deemed acceptableby the union negotiators. It misgauged the situation,and its failure to make an offer caused at least atemporary deadlock in negotiations.Such a miscalculation frequently does, as it didhere, interrupt the progress of negotiations. Oftensuch an event will produce a strike. 'Itmay evidence a mistake in judgment on the partof the negotiator, but it does not evidence, in myview, a violation of our Act.And finally, I would not join my colleagues insubstituting their judgment for Respondent's andthus opining on which of Respondent's own employ-eeswas entitled to remove wax from molds or torepair them.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard at LaPorte, Indiana, on July 19, 20, 21, 22, 23 andAugust 3, 4, and 5, 1971. The complaint, issued on May 25,1971, as amended at the hearing, based upon charges filedon March 26 and April 26, 1971, alleges that the above-named Respondent violated the Act by (1) warning andthreatening employeeswith reprisal because of theiractivities on behalf of the above-named Charging Party,herein called theUnion, (2) soliciting employees tocampaign against the Union, (3) laying off certainemployees, (4) demoting one employee, (5) changingcertain working conditions previously in effect, (6) subcon-tracting work previously performed by its employees, allbecause of employee activities in behalf of the Union, and(7) by various acts and conduct, refusing and failing tobargain in good faith with the Union, which had beencertified by the Board as the collective-bargaining repre-sentativeof its employees in an appropriate unit.Respondent's answer denies the commission of anyunfair labor practices, but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board ($50,000 annualinterstate inflow and outflow), and to support a findingthat the Union is a labor, organization within the meaningof the Act.'Upon the entire record in this case, from observation ofthe witnesses, and after due consideration of the briefs filedby the General Counsel and the Respondent, the TrialExaminer makes the following:iRespondent's request for a bill of particulars,which was denied byanother Trial Examiner before the hearing,was renewed at the hearingspecificallywith respect to the refusal-to-bargain allegation. This wasdenied by the Trial Examiner, who suggested that, upon request, reasonabletime would be afforded Respondent to prepare for cross-examination ofwitnesses,to secure evidence,and to prepare Respondent'sdefense, ifneededThere is no contention that Respondent was not affordedFINDINGS AND CONCLUSIONSA.Introduction473Respondent has been engaged for several years atLaPorte, Indiana, in the business of producing metalcastings for the aircraft, aerospace, and related industries.Other plants of the parent corporation, which has offices atDover, Delaware, performing similar or related functions,are located at Dover and in Michigan (the latter referred toas the Misco Division). The casting process at LaPortecommences with the injection of wax into a mold or die.The wax, after being extracted from the mold, establishesthe configuration for a ceramic form into which metal ispoured and from which the casting is made. These castings,which may be quite complex, must be produced to ratherclose tolerances. Considerable care is therefore required inthe design, production, and maintenance of the dies,molds, gages, and equipment used in producing thecastings. The toolroom at LaPorte, which is the operationprimarily involved here, has been utilized in the past in thedesign, construction,maintenanceand repair of molds,dies,gages, and equipment used in the casting process,though some of this work may be done by outsidecontractors, as described hereinafter, because of lack ofequipment in the toolroom, the capacity or availability oftoolroom employees, or for otherreasons.Union activity among the toolroom employees began inJuly 1970.2 At the time there were approximately 17employees in the toolroom. Within a shorttime,apparentlyallof these signed union authorization cards. By letterdated July 18, 1970, the Union requested recognition andbargaining in a unit of toolroom workers, which Respon-dent rejected, asserting doubts as to the Union's majoritystatus and the appropriateness of the unit. After a hearingheld on August 26, upon a representation petition filed bythe Union on August 3, the Regional Director of the BoardissuedaDecision and Direction of Election, datedSeptember 17, finding the following unit appropriate forthe purposes of collective bargaining within the meaning ofthe Act: "All tool and mold maker employees, includingtool and mold makers A, B, C, and D, of the [Respondent]at its LaPorte, Indiana, plant, including the group leader,but excluding all office clerical employees, guards, profes-sional employees and supervisors as defined by the Act,and all other employees." Respondent concedes that thisunit is appropriate within themeaning ofthe Act. At theelection conducted by the Board on October 15, 13employees voted for the Union, 3 against, with I ballotchallenged, and on October 25, the Union was certified bythe Acting Regional Director as the bargaining representa-tive of the unit.During the period material to this matter, the followingwere supervisors or agents of Respondent within themeaning of the Act, with respect to the operation of thereasonable opportunities to meet the GeneralCounsel's case, but it wascontended that as a result of the denial of the bill of particulars Respondentis still uninformed as to the GeneralCounsel's theory astoRespondent'sobligation to employees who were laid off andallegedlydeprivedof work orworkopportunities.I find this without merit2All dateshereinafter are in 1970 unless otherwise noted. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoolroom:Joseph L.Mallardi,generalmanager of theplant;Harold B.Barker,manager of the personneldepartmentat LaPorte; Roy E.Wahistrom,manager ofproduct engineering;Lynn A.Pease, product engineer andsupervisor of the toolroom;Robert Wideman,foreman ofthe toolroom.B.Respondent's Opposition to the Union; AllegedViolation of Employee RightsRespondent evidenced strong opposition to the unioniza-tion of its employees and made vigorous efforts to induceits employees to vote against the Union, as the communi-cations in the record from Respondent to its employeesshow. Respondent's reaction to the vote for the Union wasthat the employees had "voted to surrender their individualrights and to risk their futures with a union." Pease toldtoolroom employee Richard A. Berker, as the lattercredibly testified, that Pease "felt sick, was very disap-pointed on the way the election turned out and that hecould not understand it."About the middle of August 1970, the employees in thetoolroom met at a parking lot outside the plant and electedLaddie L. Elliott to be shop captain (employee representa-tive),aswell as selecting other employees to representthem. The next day, Lynn Pease asked toolroom employeeRichard A. Berker if he had been part of the group thatmet at the parking lot and, when Berker said he had been,Pease replied that he was "disappointed and surprised, hethought [Berker] had more sense." Though counsel at onepoint appeared to be directing Pease's testimony to thisincident,he did not seem to recall it.Berker's testimony iscredited.About a week or 10 days after the meeting on theparking lot, Foreman Wideman called toolroom employeeCloyce Sempsrote into his office and asked Sempsrote whythe employees had done "this." Wideman said "that it hurthim, made him feel bad. . . . that he would be glad whenthis thing was out of there, that he felt sure that the fellowshad been misled." Wideman did not testify and Sempsroteis credited.Prior to August 26, Laddie Elliott met with Pease andRoy Wahistrom in the shop cafeteria and informed them,in an effort to avoid ill feelings,that the men had signedunion cards and sought representation because of certainproblems with their working conditions and their concernover being included I in a production type union. Wahl-strom's comment was that he was disappointed that the menhad taken this action, that "we had been a closeknitgroup," that the employees should have brought theirproblems to him. Wahlstrom further stated that the mendid not have to worry about the rest of the employees"going union," that Respondent took the position that themen had been misled, and "that they were going to fightthe union all the way." Elliott's account of this incident iscredited. Pease's testimony concerning this conversation islargely consistentwith the above. Wahlstrom did nottestify.About the same time as the above, Pease stopped Elliottone morning and commented on recent gatherings he hadnoted and, according to Elliott, said that he would "take adim view"ifunion talk was not eliminated from thesegatherings.Pease seemed a little uncertain as to thisincident but associated it with an occasion that he advisedElliott to distribute union literature on his own time. In thecircumstances,and because Elliott made a strong impres-sion as a straightforward,conscientious,and honestwitness,his testimony as to this incident is credited.The above incidents occurring in August 1970, morethan 6 months prior to the filing of the charges in thismatter,may not be considered as violations of the Actbecause of the bar of Section 10(b) of the Act, and they areherein set forth as part of the context in which the eventsdiscussedhereinafter took place.The Respondent isalleged to have interfered with, restrained, or coerced itsemployees in violation of the Act by the followingincidents:I:On October 1, toolroom employee John G. Mischler,who had been on sick leave since June 30, returned towork, parttime, with Respondent. According to Mischler,when he returned,Mallardi and Pease invited him intoPease's office and,as they walked in,Wahlstrom enteredand the following occurred: ". . . Mr. Mallardi told methat the men in the tool room had been talking unioniza-tion and that they were different than they were when Ibecame sick and he told me that if the union was voted inthat the tool room would be gradually closed. And Mr.Wahlstrom spoke up and said that the company hadinformed him several years back that the tool room wascosting too much money but that he had sold them onkeeping it.But if the union did get in the tool room, theywould be closed."Pease denied that these statements weremade in his presence.Mallardi denied making or heanngsuch statements.Wahlstrom, as noted above,did nottestify.Both General Counsel and the Respondent advert to thesignificance of this testimony.Ihave considered it withparticular care.Mischler appeared sincere and truthful,though aggrieved that Respondent had deprived him ofworkafter the vote for theUnion,as described hereinafter.Pease was unimpressive in respect to his testimony as toconversations in which he had been involved. In regard tothis conversation,itwasonly withsome reluctance that heagreed,on cross-examination,that a discussion of theUnion was involved in the conversation. It is moreoverplausible that Respondent'smanagement would take thisoccasion to discuss their attitude toward the Union withMischler, a long service employee who had been absentfrom the plant for months. Indeed,itwas just at this timethatRespondent began its intensive letter and speechcampaign to discourage the employees from voting for theUnion in the election. Nor are the remarks attributed byMischler to Mallardi and Wahlstrom inconsistent with thecharacter of the arguments used by management prior tothe election to discourage adherence to the Union. Thus,Mallardi, in his speech to the employees the day before theelection,after emphasizing the job security and freedomfrom layoff enjoyed by the toolroom employees in the past,pointed out,as an argument for voting against the Union,that toolroom employees elsewhere had lost their employ-ment by reason of the shutdown of their departmentshortly after they had voted for the Union. From theimpression made by the witnesses at the heanng and my HOWMET CORPORATIONconsideration of the record, I credit Mischler's account ofthe conversation set forth above.2.About October 8, when employee Berker was inPease's office on another matter, the latter asked Berker tosit down a moment and the following occurred accordingto Berker's credited testimony: "[H ]e wanted to know if Iwould talk to some of the younger men in the shop and tryto explain to them that a union wouldn't be good for ourtool room. And I told him I didn't want to do this, and hewanted to know why. And I answered that all the men inthe tool room were old enough to make up their own mindand I wouldn't try to sway them one way or the other... .He mentioned that if we did have a union that it would bebad for all the men in the tool room."33.The night before the election, Wahlstrom, managerof product engineering, told employee Richard R. Boraw-ski that he knew of shops in the area in which men hadmade (less money after came in than they did before' andtheUnion had examined their records.4 'ConclusionsIt is found that Respondent, by the activities of Mallardiand Wahlstrom in threatening that the toolroom would beclosed if the Union were selected as the bargainingrepresentative of the men, and by the activities of Pease inrequestingBecker to dissuade other employees fromadherence in the Union (seeBisso Towboat Company, Inc.,192 NLRB No. 116), violated Section 8(a)(1) of the Act.Inasmuch as other alleged violations of this section of theAct set forth in paragraph 5 of the complaint as amended,would be merely cumulative, if proved, they will not beconsidered and it shall be recommended that they bedismissed.C.AllegedDiscriminatory Treatmentof Employees1.LayoffsAlthough in past years there had been substantial layoffsof production and maintenance employees at the LaPorteplant, the toolroom employees had never been laid off.During the preelection campaign up until the day beforethe election, management of Respondent emphasized thisfact as demonstrating the job security enjoyed by thetoolroomwithout union representation. According toPersonnelManager Barker, Respondent had a policy ofretaining these men on a permanent basis because theywere skilled and it was hard to replace them. During priorslow periods, the toolroom employees were utilized in3Pease denied that he asked Berker to tell the men that a union was notgood He states that during a conversation in August with Berker, whom heunderstood was antiunion,Berker was complaining that the younger mendid not know what they were getting into with the Union, which wasassertedly upsetting to Berker and he(Pease)suggested to Berker that if itwould ease his conscience, Berker should talk to the younger men. This isnot credited4Borawski also testified,without contradiction,that after the electionForeman Wideman stated that "he sure hates to see the Union get in therebecause he feels thattheywill go down to two men on a shift"This was notalleged and has not been considered as a separate violation of the Act Thetestimony is credited and has been considered in connection withRespondent's layoff of employees considered hereinafter.475maintenanceand housekeeping functions they were nor-mally too busy to get around to.Prior to 1967, the complement of employees in thetoolroom was about 14. At that time, there were com-plaints that Respondent had to have better tooling toeliminate so much rework time in the rest of the operation.Thereafter,Respondent began to build up the number oftoolroom workers. It would appear that in October 1970,there were about 17 employees in the toolroom, the highestnumber Elliott could remember.5On October 23, Respondent laid off toolroom employeesJohn Seese, Stephen Ellis, and Herman Williamson. InNovember 1970, toolmaker Wolfgang Sorg was laid off forone-half day, allegedly because he had run out of work. OnJanuary 21, 1971, employee Eugene Manering was senthome for one-half day allegedly because he ran out ofwork.6 On January 22, 1971, employees Sorg and VictorZandanel were laid off. And on February 12, 1971,toolroom employee Roderick Stevenson was laid off.AlthoughRespondentagreesthat these layoffs wereintended to be only temporary, the personnel cards ofSeese,Sorg, Ellis, and Stevenson were marked by Pease(and insome casesalso by Foreman Wideman) that theseemployees were not to be rehired. During this period,General Counsel contends, employee Mischler was alsodeprived of work as discussed hereinafter.During the year 1970, Respondent's business wasaffected by the decline in the aircraft and aerospaceindustries and Respondent begain substantial layoffs ofproduction and maintenance employees. According toRespondent's Exhibit 13, employment in that area experi-enced a sharp decline from August 1970 until the first partof 1971. Product Engineer Pease testified that in June 1970Respondent employed more than 850 production andmaintenance employees, which was reduced to about 550in July 1971. It was asserted that whereas in previousdownturns Respondent had been able to forecast animprovementin businesswithin a foreseeable period, suchforecast was not possible even at the time of the hearing.PlantManager Mallardi asserted three reasons for thetoolroom layoffs: First, the severe drop in business andlack of ability to forecast a pickup in the near future;second, the large number of employees in the toolroom;and last, because in this instance, in contrast to the past,attrition in the toolroom, accommodating numbers to thework available, did not occur. This, he thought, wasbecause'the 1 tooling i industry , generally 'was, "down."During the layoff, two employees, Sorg and Zandanel,were able to obtain work elsewhere only on the basis thattheyobtain papers from Respondent that they hadSElliottidentified 19 toolmakers in addition to himself, 2 of whom,Brown andDiesel,had terminated in late summer.Among the remaining17, Sorghad just returned from military leave,Mischler hadjust returnedfrom sick leave; and Drews was either on sick leave or recently returned Inany event,Drewswas not expected to continue long in the toolroom.Approximately17 were listed as eligible to vote in the election on October15, 1970 Respondent's chart showing employment by months(Resp Exh13) seeming to show 14 toolroom employees for that month is somewhatmisleading6There is evidence that there was work Maneringcouldhave done Sorgappears to have been occupied with housekeeping chores on the occasion hewas sent home 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated their employment with Respondent.Respon-dent was advised that this was the basis upon which theyquit.At least one toolroom employee,Borawski,quit inJanuary 1971; two others, Block and Watt, had terminatedtheir employment by the date of the hearing; one, Drews,at the time of the hearing was on sick leave.ByMay 3, 1971, Respondenthad recalled Seese,Stevenson,and Williamson and they were back at work.Respondent has never sought to recall Sorg,Zandanel, orEllis.John Mischler presents a special case.He went on sickleave on June 30,1970. During his illness,he was informedby management that when he secured a partial releasefrom his doctor there would be plenty of clerical work hecould do at the plant until he was fully recovered. Uponobtaining such a release from the doctor,Mischlerreturned to work on October 1, at which time he was againassured that there would be plenty of clerical work for himto do until he recovered.He voted in the election. Fivedays later he was informed that Respondent had run out ofpaper work for him to do. Mischler was and is convincedthat there was other such work he could have done.Mischler was returned to sick leave status and resumedreceiving insurance benefits provided by Respondent untilhe was released by his doctor to return to work full time.When notified of this, Respondent put Mischler back toworkon a full-time-basison November 9, 1970.ConclusionsWith reference to Mischler,notwithstanding that thecircumstances of the release of Mischler immediately afterthe election raise a suspicion that he was returned to workin an effort to influence the result and was let go after theresults turned out unfavorably, the General Counsel hasclearly failed to establish by a preponderance of probativeevidence that Mischler was discriminated against. It will berecommended that the allegations of the complaint allegingthat his return to sick leave status on October 20 wasdiscriminatory be dismissed.With respect to the layoffs, though Respondent presentsa cogentprimafaciebasis for the reduction of employeesduring the period with which we are here concerned, thereare also very strong indications that the layoffs in thetoolroom were discrinunatorily motivated: (1) Respondentwas strongly opposed to unionization of the toolroom andshowed clear resentment that the Union was selected; (2)notwithstanding other previous layoffs among productionand maintenance employees, the toolroom employees werenever reduced(during one such production and mainte-nance layoff,the toolroom was actually increased)in orderto preserve their skills;(3) on October 14, when Respon-dent was manifestly fully aware of its serious economic andpersonnel situation,Plant Manager Mallardi continued toassure the toolroom employees of their job security,pointing to the fact that there had never been any layoffs inthe toolroom;(4)Respondent threatened the toolroomemployees that the toolroom would be shut down gradual-ly if the Unionwere selected;(5) a week after the electionthe first toolroom employees were laid off without advancenotice to the Union;(6) the policy thereafter adopted ofsending toolroom employees home at noon for one-halfday, not satisfactorily explained,appears an abnormal andharassing tactic;(7) notwithstanding Mallardi's claim thatthere was no attrition in the toolroom,the record showscontinuing terminations of toolroom employees, so that byMay 1971,Respondent had recalled all but three laid-offtoolroom employees and was advertising in several papersforClass A toolmakers; (8) the concealed intent not torehire some of the laid-off employeesalthough the layoffwas assertedlyonly temporary.Furthermore,as discussed hereinafter,these layoffs oftoolroom personnel were taking place at a time whenRespondent was transferringwork traditionally done bythe toolroom to other employees,subcontractingwork of acharacternormallyperformed in the toolroom moreextensively than ever before,and transferring tools out ofthe toolroom affecting the efficiencyof the toolroomemployees.In light of all of the facts,and in particular Respondent'spast historyof never laying off toolroomemployees, andMallardi'sassurances that the employees had nothing tofear with respect tojob securitywithout aUnion, I amconvinced that if the toolroom employeeshad not votedfor the Union, there wouldhave been no layoffs. It isthereforefound thatRespondent,by itslayoffs of Seese,Ellis,Williamson,Sorg,Manering,Zandanel,and Steven-son,as setforthabove,discriminated against theseemployees,discouraging membership in and activities onbehalf of the Unionin violation of Section 8(a)(1) and (3)of the Act.2.SubcontractingA major portion of the evidence received at the hearinginvolved this issue.The General Counsel contends thatRespondent discriminated against the toolroom employeesby subcontracting to outside vendors work previously doneby toolroom employees,thus depriving them of the work,and also violated the rights of the employees by failing tonotify the Union or afford it an opportunity to bargain onthis subject prior to such unilateral action.Respondentcontends that the subcontracting after the advent of theUnion merely continued the practices established prior totheUnion,without change. In particular,Respondentclaims that because of business conditions in the toolingindustry generally, it suddenly found it was able to domuch of this work more economically outside the tool-room. Respondent argues "Respondent had always sub-contracted, as indicated in Exhibit 19A, B, C, and D, whenmore favorable time and cost conditions prevailed outsidetheir toolroom." In addition,Respondent asserts that ananalysisof the subcontracting,by months,shows thisaction could have had little or no impact on toolroomemployment.Analysis of the evidence has been unusually difficult.More than 300 individual subcontracts(referred to aspurchase orders)with supporting papers attached wereintroduced into evidence by the General Counsel (many,with Respondent's permission,were numbered as Respon-dent's Exhibits to match similar numbers of Respondent'ssummaries of , material in those purchase'orders).Respondent'spast practice with respect to subcontract-ing is not easy to pin down. Respondent's arguments would HOWMET CORPORATIONindicate that a substantial amount of managerial discretionwas involved in this process, which presents a difficultbasis for establishing objective criteria. On the wholerecord, I believe that the following, gleaned mostly fromthe testimony of Elliott, establish the basic elements ofRespondent's policy before the advent of the Union:Complicatedmoldswere constructed on the outside(though several-years before some of these had been madein the shop). The construction of complex gages was alsonormally subcontracted. Simpler molds, sometimes re-ferred to as crucible molds, apparently, were made in thetoolroom. Repair and maintenance of these items, particu-larly gages, were done almost exclusively by toolroomemployees. Some work was sent out because the toolroomdidnot have the machinery or equipment involved.However, some of this involved a measure of discretion onRespondent's part. Thus, in the case of large quantityitems, such as knockout punches, the toolroom hadequipment which could produce these items and had doneso.Just prior to the advent of the Union, however,Respondent had begun to send these items out where theycould be done more economically on special equipmentnot available in the toolroom. Also, whereas Respondentnormally sent out work requiring work on electricaldischarge machines (EDM), or requiring jig bore, or jiggrinding,Respondent had equipment on which the lattertypes of work could be done in certain instances. Inaddition, on occasion Respondent would send out workwhich the toolroom was capable of doing, but for whichtoolroom personnel was not available at the time, or designtime was not available,7 or the item was a repeat of workpreviously done on the outside.An analysis of the subcontracts relied upon by Respon-dent for the years 1968, 1969, and 1970 to July 21 (the dateRespondent was notified of the union interest in thetoolroom) shows the following (based primarily on thecross-examination of Pease as to those items):(1) 1970 (to July 21)-of approximately 34 purchaseorders, 7 were sent out by other departments and did notinvolve traditional toolroom work; 14 involved new worknot traditionally done in the toolroom; 7 involved specialequipment; 2 involved repeat work not normally done inthe toolroom; 3 were sent out because toolroom personnelwas not available; and 1 was sent out on the basis that thework could be done cheaper and better on the outside.(2) 1969-of approximately 77 purchase orders, 12 weresentout by other departments and not traditionallytoolroom work; 35 involved new work not traditionallydone in the toolroom; 17 involved special equipment; 1involved repeat work; 3 involved work not ordinarily, oronly occasionally, done in the toolroom; and 9 were sentout because of time or other considerations.(3) 1968-of approximately 39 purchase orders, 26 wererRespondent testified that sinceits design department is also engaged inother activities, design time is not always available On the other hand,employee witnesses testified that they were accustomed to doing designs oftools at their benches, so it may well be that subcontracting for this purposeis another indication that toolroom personnel were not available at the time8Analysis of the 47 purchase orders for 1967, also referred to byRespondent as showing its past practices with respect to subcontracting, isomitted asunnecessary.477new work not traditionally done in the toolroom; 9involved special machinery; 3 involved considerations ofavailability of personnel, design time, speed, and cost; Iapparently involved a repeat operation.8After the inception of the union organizational cam-paign, and particularly beginning in August 1970, thetoolroom employees began to note and make records ofincreased numbers of tools which were being subcontract-ed, including items which had rarely been sent out in thepast, like the repair of gages. I was particularly impressedwith the credibility of the employeewitnesseswith respectto these observations, especially that of Elliott who was avery careful and objective witness. Their testimony leads tothe conclusion that there was a marked turnabout insubcontracting of work that the toolroom had done in thepast,orwas capable of performing. Thus, employeeSempsrote testified, with respect to jig and fixture work forproduction, that during the 2 years prior to the election (inOctober), about 75 to 80 percent was done in the toolroom.From October 1970 to April 1971, it was Sempsrote'sobservation that this percentage was reversed, with 75 to 85percent of such work being sent out.Itwas indicated at the hearing that Respondent, inresponse to a subpena, made available to General Counselall of its purchase orders for 1970 and 1971 to the time ofthe hearing. Elliott and some other employees scrutinizedthese and discarded those which had traditionally not beendone in the toolroom, or for which the toolroom did nothave the equipment or the capacity to perform. Theremainder, dating from July 22 (after Respondent receivednotice of the Union's interest) to June 1971, were offered inevidence by the General Counsel. Elliott identified all buttwo as work which, to his personal knowledge, hadnormally been done by the toolroom in the past or waswithin its capability.9 Careful consideration of the testimo-ny and the exhibits leads me to believe that this list ofpurchase orders (G.C. Exh. 25) is something less than fullycomplete. Elliott testified that there were several items onthe lists of subcontracted items made by the employeesthat could not be accounted for in the purchase orders. Inaddition, in my search for purchase orders against which tocheck the assertion that gages had been sent out to MayerTool and Die Co. for repair (which repair normally wouldhave been done in the toolroom), in August, I could findnone listed in General Counsel's Exh. 25 (or in thesupporting purchase orders). But in a separate list ofpurchase orders for 1970 submitted by Respondent (Resp.Exh. 19A), there are two such orders for gage repairs listed,dated August 11, 1970,- and September 1, 1970.There are 108 purchase orders listed in General Coun-sel'sExhibit 25 (from July 22, 1970, through June 16,1971), some of which contain multiple items for work bythe subcontractor. 10Respondent's asserted reasons for9At the suggestion of the Trial Examiner,a large part of Elliott'stestimony in this regard was accomplished by coding a list of the purchaseorders submitted in evidenceby the General Counsel Similarly,Respon-dent later submitted its won,differently arranged list of those samepurchase orders coded to show its asserted reasons for subcontracting theseitems The same coding was used to indicate Respondent's asserted reasonsfor subcontractingitems in1967, 1968, 1969, and 1970 to July 2210Therewere actually 109 purchase orders submitted as General(Continued) 478DECISIONSOF NATIONALLABOR RELATIONS BOARDthesesubcontracts, as given by Product Engineer Pease,may be summarized as follows:Of the 109 purchase orders sent out after July 21, Peaseassertsthat 56 involved special equipment (someof theseassertedly also involved consideration of time, expense, orother factors); that 26 involved factors of time and expense(as well as other factors such as design time and correctionof error of outside contractor); that 8 involved correctionof error of outside contractors ; ii that 13 involved repeats ofprior orders; that 6 were sent out because there were notoolroom employees available (one also involved designtime); that 2 involved new molds in whole or part; and thatIinvolved the contracting out by the maintenancedepartment of work on contract wheels (as discussedhereinafter, a toolroom function); 3 others were sent outfor reasons not easily classified or simply unexplained(G.C. Exhs. l7oo, 13i, 17ff).The 109 purchase orders by date are as follows: 2 in July(after July 21); 4 in August; 6 in September; 5 in October;6 in November; 2 in December; 7 in January (eliminatingG.C. 20c); 12 in February; 35 in March; 13 in April; 11 inMay; and 6 in June.ConclusionsAnalysis of the subcontracts made in the various yearsreveals a totally inexplicable increase in such subcontract-ing after July 21, 1970, when Respondent was notified ofthe Union's interest. Thus, when, by Respondent's conten-tion, its business was good, in 1967, 1968, 1969, and thefirstpart of 1970 (in early 1970, Mallardi advised theemployees that 1970 would be a good year), Respondentwas required to subcontract toolroom work, at a maxi-mum, only 47 times in 1967, 39 times in 1968, 77 times in1969, and 34 times in 1970 to July 22;12 but, in the 11months beginning July 22, at a time when Respondentasserts that its production was precipitously declining, itssubcontracting of toolroom work shot up to a figure inexcess of 109.13Respondent contends that 56 of these 109 purchase-orders involved special machinery used by the vendor notavailable in Respondent's toolroom, or about 51 percent ofthe total. In 1968, by comparison, special equipment wasassertedly involved in about 22 percent and in 1969 andearly 1970 in about 26 percent (or less) of the totalsubcontracts.These circumstances and the record as aCounsel's exhibitsThe purchase order received as G C Exh 22B is notlisted on G C Exh 25. Resp Exh 18 (the counterpartof G CExh 25) liststhis purchase order,as well as one purchase order(G C Exh 20C) which isnot in evidence,having been withdrawn without objection from Respon-dent11It is noted,however,as the testimony of employee Seese shows,Respondent also utilized the toolroom to correct the errors of outsidevendors12However,ifwe should subtract those subcontracts which Peaseadmitted involved new molds and the work of other departments, nottraditionally toolroom work-which would make the lists for prior yearsmore nearly comparable to the listsfor 7/21/70-66/30/71-the subcontractsnumber 13 for 1968, 30 for 1969, and 13 for 1970 to July 2113By comparison with the figures in In 12 above, only 2 of these 109purchase orders are asserted to have involved new molds and I was sent outby another department,and in that case the work contracted out was oncontact wheels,apparently the work traditionally done by the toolroom.14 In the case of knockout punches,Respondent had made these in thetoolroom previously and had also sent them out They could be done morewhole lead to the conclusion that these asserted reasons forthe various subcontractstell lessthan the complete story,and are thus not entitled to full credence. Thus, Elliott'stestimony indicates that those purchases, which on theirface required special machinery or had not been done inthe toolroom previously, had been eliminated from the 109purchase orders in the firstinstance.Further,there isevidence that insome instances,as in the caseof jig bore,jig grinding, and other processes, Respondent may exercisea discretion as to whether to send the work out or not.14There is also indication that in the past, even thoughspecial equipment was used on the tool by the vendor, thetoolroom employees were used to perform other work onthe tool thereafter, rather than having the vendor do all thework. I credit the employees' testimony that from observa-tion of the tools sent out and returned during this period,and from consideration of the purchase orders, the bulk ofthe work subcontracted was of a character that had beendone or could have been'done in the toolroom.Respondentargues,nevertheless, that analysis of thesubcontracting by months, as well as by purpose, showsthat the subcontracting had little or no relationship with orimpact upon the layoffs.15 However, reference to thecourse of subcontracting in 1970 and 1971 by monthsindicates that such subcontractingincreasedremarkably in1971 after Respondent had reduced its toolroom comple-ment by approximately 35 percent, which leads to theconclusion that Respondent was able to lay off theseemployees only because of the availability of subcontrac-tors to do the work. Conversely, the fact that so manytoolroom employees were on layoff undoubtedly requiredRespondent to substantiallyincreaseits subcontracting tokeep up with the work. Thus, from February to June 1971,there were 77 such contracts.It isnoted in particular that, after the layoffs, factors oftime,cost, and availability of personnel (including designtime)were asserted to be involvedin at least27 subcon-tractsmade, 16 whereas prior to thattimesuch factors areasserted to have been involved in only threecases in1970,17ninetimesin 1969, and threetimesin 1968,indicating a substantial change in Respondent's handlingof toolroom work, caused at least in part, by shortages ofpersonnel in the toolroom. Respondentassertsthat it couldsend out more work during this period because changedconditions on the outside made it possible, for the first timeefficiently on productionmachinery outsideIt is also noted that althoughEDM was involvedin only three subcontracts in 1969, two in 1970 to July22, and apparentlynone in 1968, Pease asserts that EDMwas involved in 20instances in the I I months fromJuly 21, 1970, to June 30, 1971 Inasmuchas the evidenceshows thatthe items subcontracted during thisperiod didnot differsubstantiallyfrom the workpreviouslydone in thetoolroom, thefigures indicatethat Respondent had certainlyaltered its pastpractices withrespect to the processes by which such workwas to be done15Respondent contendsthat five subcontractsinOctober, six inNovember,two in December,1970, and eight [actually 7 ]m January 1971(all largely asserted to have been subcontracted because ofvendor specialequipment or becausetheywererepeat orders) "demonstrates that little, ifany work orany consequence was subcontracted at the time ofthe layoffsin October, January and February "16G C Exhs 14a, 16f, 17a, l7b, l7d, l7e, 17h, 171, 17m, 17n, 17s, 17t,17u, 17x, 177, 17bb, 17cc, 17dd, l7pp, 17rr, l7ss, 17tt, 17uu,l7vv,l7ww,and 18e17G CExhs 18a,18b, and 18c HOWMET CORPORATIONinRespondent's history, to subcontract such work eco-nomically.This, in and of itself, manifests the changedquantity and character of Respondent's subcontractingpractices dunng the period in question. Whereas Respon-dentpreviously subcontracted occasionally for thesepurposes,while the toolroom was fully employed, heresuch contracting out was substantially increased while unitemployees were unemployed. Nor is Respondent privilegedto unilaterally eliminate employees from the unit, eventemporarily, merely because Respondent feels that it maybe economic to subcontract their work. See, e.g.,Fibre-board Paper Corp., v. N.L.R.B.,379 U.S. 203;N.L.R.B. v.Exchange Parts Co,339 F.2d 829 (C A 5).In summary, the facts are convincing that Respondentsubstantially altered in quantity and kind its subcontract-ing practices with respect to toolroom work during theperiodin issuehere, directly affecting employment in thetoolroom,constitutingadiscriminatory changewithrespect to the terms and conditions of employment as wellas the hire and tenure of toolroom employees, and therebydiscouraged membership in and activities on behalf of theUnion in violation of Section 8(a)(1) and (3) of the Act.Other aspects of Respondent's subcontracting practiceswillbe considered hereinafter in connection with theRespondent's alleged refusal to bargain in violation of theAct.3.Allegedtransfer of work1.Prior to the representation election, toolroom em-ployees regularly did certain maintenance work on contactwheels, hot plates, and idler pulleys. In the past, such workwas done by the maintenance department only in the caseof emergency or when the toolroom was fully occupied.After the election, this work was regularly assigned tomaintenance employees outside the toolroom unit and wasfrequently performed by maintenance employees in thetoolroom. On occasion, toolroom employees were directedto set up machines for maintenance men to do this work.This change in assignment was made without consultationwith the Union. These facts do not seem to be seriouslydisputed by Respondent, which in its brief points mainly tothe fact that only a minor amount of work was involvedand that the work was not skilled (Br. pp. 24-25). On atleastone occasion during this period, the maintenancedepartment appears to have subcontracted work oncontact wheels. (see G.C. Exh. 16g).2.Elliott testified to two occasions after the election onwhich Respondent had maintenance employees move orperform other functions on toolroom equipment which hadpreviously been the sole responsibility of the toolroom.This occurred after Elliott suggested to management thattoolroom employees could be used for this work ratherthan be laid off, and was done without consultation withthe Union.3.Considerable testimony was adduced concerning thecontention that after the advent of the Union, setup men inthe wax department were increasingly engaged in cleaningwax out of molds, a toolroom function. There is no18BecauseRespondent was having difficulty with wax departmentemployees attempting to make repairs on the third shift, during the period479question but that prior to the designation of the Union,Respondent was insistent that molds be cleaned ofaccumulated wax by toolroom employees only, except insimple situations, because of the value of the molds and thenecessity that they not be damaged. Setup men in the waxdepartment had been so instructed. The toolroom employ-ees had reason to belieye that these instructions were beingdisregarded after the Union wasdesignated,and the recordshows that toolroom complaints to management on thisscorewere not well received. However, although suspi-cious, the evidence does not establish that Respondent hadchanged its policy against wax department employeesattempting repair or maintenance of molds.ConclusionsOn the basis of the above and the entire record it isfound that by the transfer of toolroom work to themaintenance department as set forth in paragraphs 1 and 2above,Respondent discriminated against the toolroomemployees in regard to their hire, tenure, terms andconditions of employment, discouraging membership inand activities on behalf of the Union in violation ofSection 8(a)(I) and (3) of the Act. However, it is found thatthe facts do not establish such discrimination in respect towork done by the wax department as set forth in paragraph3 above.4.Alleged loss of overtimePrior to the election, toolroom employees frequentlyworked on Saturday, particularly when the wax depart-ment worked. Respondent's policy was to have toolroomemployees on duty when the wax department wasoperating so that skilled employees would be available torepair tools as needed.18 Daily overtime (other thanSaturday) was irregular, occurring when there was a "hotjob" to do. Immediately after the election, Saturdayovertime for the toolroom employees ceased until March1971, after which such overtime occurred occasionally. InNovember 1970, the toolroom employees, after 2 nights ofovertime work, protested against working overtime whiletoolroom employees were on layoff and no further dailyovertime was worked until after March 1971. However, theevidence is that the wax department also did not work onSaturdays from October to January. It is not clear whatSaturdays the wax department worked thereafter.ConclusionsI find that on the basis of the whole record, the GeneralCounsel has failed to establish by a preponderance of theevidence that Respondent discriminatonly deprived thetoolroom employees of overtime work.5.Removal of tools and equipmentInmid-November 1970, Respondent suddenly andwithout explanation moved several pieces of machineryand equipment from the toolroom. The employees'testimony is that these items were useful and were used inwithwhich we are concerned Respondent set up a third shift in thetoolroom 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirwork. The testimony from Respondent's witnesseswas that these items were not greatly used and duplicatedfunctions performed by other equipment in the toolroom.Also, about the same time, Respondent without explana-tion began taking up workbenches in the toolroom, whichwere first stacked and then removed from the toolroom.Some employees who were displaced were moved to otherwork benches. Respondent now explains that the removalof the benches was necessary to provide space for storageof certain materials which were thereafter stored in thetoolroom.Considered in isolation these instances appear to bemerely examples of rather poor labor relations, notnecessarily unfair labor practices. In context, however,they give further evidence of a hardened attitude towardthe toolroom employees generally after the election. Aboutthis same time, Respondent was also taking a rather hardlinewith respect to union participation in discussion ofemployee grievances as discussed hereinafter. With respectto the removal of the machinery and equipment, moreover,Ihave been unable to find any evidence that Respondenthad a need to move this equipment (which apparently hadbeen in the toolroom for a considerable period) at thistime, and the testimony referred to by Respondent in itsbrief (p. 24) gives none, with the possible exception of theassertion that one machine needed repair.19 The testimonyreferred to by Respondent makes it clear that Respondentknew, at the very least, that the removal of this equipment,or some of it, would cause the employees in the toolroomsome difficulty in the efficient performance of their work.ConclusionsIn the absence of substantial evidence that these actionsonRespondent's part had any real effect upon theemployees' employment, I find that they did not constituteunfair labor practices. I do consider that the manner inwhich these actions were undertaken, without notice orexplanation to the Union or the employees, fits into thepattern of Respondent's hostility to the employees and theUnion after the election of the Union as the employees'bargaining representative. As the record shows, Respon-dent has made little or no effort to advise or consult withtheUnion prior to any action taken affecting thebargaining unit since the Union has been certified asbargaining agent, and, as discussed hereinafter, sought todiscourage and impede union discussion of employeegrievances.6.The demotion of ElliottLaddie Elliott has been employed by Respondent as aclassA toolmaker since 1960. He was appointed a groupleader in the toolroom in 1968 at a premium rate of pay.He was thereafter requested to accept a supervisoryposition in the toolroom, but refused. From time to time,particularly early 1970, Elliott objected to making formalreports on other employees in the toolroom, and Respon-dent dropped these requests. As testified by Elliott, "From19Barker testified that, in response to complaints about the removal ofthese tools and requests for information by the Union during negotiations,we explained that the machine tools hadn't been removed for athe beginning I told [Pease] I didn't want to be reportingon other employees, that the way I understood a groupleader's job was not in that manner, that I was to help theemployees in the toolroom to get the information theyneeded . . . to lead jobs and not to be spying on themembers in there. And this is what he asked me to do and Idid refuse to do that." Notwithstanding this, there is noevidence that Respondent was displeased with Elliott'sperformance as a group leader before the advent of theUnion. Indeed, at the representation hearing, Respondenttook the position that Elliott was a supervisor who shouldbe excluded from the unit. The Regional Director heldotherwise.However, even before the appearance of the Union,Respondent had appointed Wideman as an additionalgroup leader and, by June 1, 1970, had designated him as aforeman in the toolroom, assertedly to relieve Elliott ofsome of his responsibilities and give Elliott more time towork at the bench. Elliott states that Wideman graduallytook over his group leader activities, and that after theUnion came in Pease made it clear to Elliott that he was toconcern himself with his own assigned work and not thework of others. However, it was not until January 8, 1971,that Elliott was informed that he was being reduced fromgroup leader at a cut of 10 cents an hour in pay.Wahlstrom told Elliott that this was not a reflection uponhis work, but was an economic move.Elliott, as previously noted, was a leader in the unionmovement, and in August was elected shop captain (i.e.,steward) by the unit employees, which caused Respondentto express its displeasure. Elliott was vigorous in his effortstopreserveunitwork for the toolroom, protestingRespondent's subcontracting and objecting to work doneby maintenance and setup men which he consideredtoolroomwork.His efforts drew sharp criticism byRespondent. Elliott further protested the layoff of tool-room employees in the circumstances. He also madevigorous efforts to secure permission from Respondent torepresent employees at the time when Respondent wastaking personnel action against them, as discussed here-inafter.He was rebuffed by Respondent's management. Hewas also an active member of the Union's bargainingcommittee in the negotiations for a collective-bargainingcontract,which was unsuccessful, as noted hereinafter.ConclusionsGeneral Counsel contends that on this record, Elliott wasclearly "singled out for special discriminatory treatment."Respondent, which put on no evidence as to the reason foritsaction, asserts that Elliott's testimony itself shows thathe was no longer acting as a group leader, and it wastherefore justified in cutting his pay. Respondent's logicmight be easier to understand if the timing of its action hadbeen more appropriate. On the basis of Elliott's testimony,which Respondent accepts on this point, Elliott ceased tofunction as a group leader, at Respondent's direction,aboutAugust 1970, when he became shop captain.Respondent does not explain why it took until Januaryspecific purpose and as tothat exact position we weren't aware of wherethey would go." Immediatelythereafter,Barker stated that Respondent toldtheUnion thatthe tools "were earmarked for the MiscoCompany." HOWMET CORPORATION4811971 to cut his pay. Nor does Respondent offer any reasonfor relieving Elliott of his duties as a group leader inAugust.Nevertheless, since the change in Elliott's status occurredin August, more than 6 months before the filing of the firstcharge in thiscase,itcannot be found to have been anunfair labor practice.While I am unable to account forRespondent's delay in adjusting his wage rate, sinceRespondent had no obligation to pay Elliott for a jobwhich he was not performing, I do not find that it wasdiscriminatory for Respondent to reduce his rate of pay. Inthe context of this case, however, I am convinced that thisunilateral action, without prior discussion with the employ-ees' representative, was taken with an intent to, and did,disparage the Union as the bargaining representative, asfurther discussed hereinafter in relation to the allegationthat Respondent refused to bargain in violation of the Act.For the reasons stated, nevertheless,it isfound that thedemotion and cut in`pay of Elliott did not violate Section8(a)(3) of the Act, and it will be recommended that thisallegation of the complaint be dismissed.D.Alleged Refusal to BargainIn his complaint, General Counsel alleges, as explicatedat the hearing, that Respondent bargained in bad faithwith the Union during eight specified bargaining sessionsand, in particular, by refusing throughout the bargaining tomake a specific wage offer or proposal and by (a)unilaterally subcontracting work, (b) unilaterally assigningunitwork to nonunit employees, (c) refusing to permitunion representatives to be present while unit employeeswere being reprimanded or disciplined, (d) encouragingunit employees to bargain individually with Respondent bydealing with them concerning grievances during worktimewhile denying union representatives the right to be present,and (e) unilaterally reducing overtime assignments to unitemployees. In addition to these allegations, in his briefGeneralCounsel argues that Respondent. refused tobargain in violation of the Act by unilaterally laying offunit employees and returning Mischler to sick leave, bydemoting and reducing the pay of Elliott, and by warningElliott concerning certain of his activities protesting allegedtransfer of unit work to other employees.1.Contract negotiationsRespondent and the Union met for collective bargainingat the Holiday Inn in LaPorte. So far as this record showsthere is no contention that Respondent refused to meet attimes and places which were reasonable in the circum-stances.Testimony concerning the course of bargainingwas given by Damas and Elliott who attended the20As will benoted,Respondentmaintainedthis positionthroughout thenegotiations, although the basis of this assertion was never detailed TheUnion's original request wasfor a rateof $5 35 an hour for class Atoolmakers (called simply "MoldMaker" in the proposal)effectiveNovember 1, 1970, with an increase of 30 centseffectiveMay I and 60 centseffectiveNovember I (the proposed contractexpiringApril 30, 1972) Sincethiswas described as a $1 47 package it would seem,according to theUnion, thatthe currentrate for this classificationwas then$4 78 Mallardi,in his preelectionspeech saidthis classification was then receiving from$4 53 to $4 78 an hourIt shouldbe noted thatthe unionproposal also hadprovisions for cost-of-living increasesnegotiations on behalf of the Union, and by Barker whoattended as the chief representative of Respondent. Thefollowing summary of the negotiations is largely asynthesis of the testimony given. To the extent that there isconflict among the witnesses, I credit Damas, who, fromobservation, and after study of the record, I considerreliable. Based upon his demeanor, and upon the record, Ido not have the same confidence in the testimony ofBarker and accept it only where uncontradicted andconsistent with the findings and conclusions made herein.The parties first met on November 6, 1970, at which timetheUnion presented and read its contract proposals toRespondent,which responded that the Union's wageproposal was excessive, 20 but asserted that the proposalswould be submitted to management for study. Thoughdetails are lacking, it is clear that the layoff of three unitemployees, which had taken place on October 23, wasdiscussed. Respondent at this meeting also stated that theshop captain would not be permitted to represent unitemployees in their dealings with management during theshop captain's working hours.The second bargaining session took place on November16, 1970. The parties discussed the Union's proposal andcertain contract clauses submitted by Respondent. Therewas no agreement on any proposal. There was objection byRespondent to the fact that the Union's proposal providedwage rates for only the classifications of "group leader"and "mold maker," with an apprenticeship programleading up to moldmaker, whereas Respondent's practicewas to classify toolroom employeesas classA, B, C, or D,according to skill.Respondent asserted that the arealacked facilities for an apprentice program. When Respon-dent again asserted that the Union's wage proposal wasexcessive, theUnion suggested that they go on to thenoneconomicmatters.Thiswas done. According toBarker, one of Respondent's principal objections to theunion contract proposal was the restriction it would placeon subcontracting.21 Respondent discussed the need forsubcontracting in its operations. Respondent stated that ithad no way of knowing how long the current layoff oftoolroom employees would last. It also reiterated itsposition that the shop captain would not be permitted torepresent employees during the shop captain's workinghours.22The third bargaining session took place on December 1,one day earlier than the Union originally suggested. Thepartieswent over the outstanding proposals. Barker'stestimony indicates some progress.23 It is clear,as testifiedby Elliott, that, in an effort to meet Respondent'sobjections to its proposal limiting subcontracting, theUnion agreed to amend its proposal to add language whichwould permit Respondent to subcontract work when the21Art1, sec 2 of the unionproposalstated, "The making,maintainingand repairingof molds andrelated equipment shall bedone exclusively byemployeesin the bargaining unit."22Barker testified that he felt thatthe Union acceded to this, thoughreluctantlyThis isnot credited. In addition to other factors, including myassessment of Barker'sreliabilityas a witness,it is noted that after thismeetingtheUnioncontinued to seek provision for representation ofemployees during workinghours(See art 8 of proposal submitted as ofJanuary 8, 1971.)23ThusBarker testified that the Union did not accept Respondent'sproposals"in toto " 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoolroom employees were fully occupied or Respondentlacked proper equipment to do the work.24 The Unioncontended that the layoff of toolroom employees wasrelated to Respondent's subcontracting toolroom work. Inresponse to an inquiry by the Union, Respondent statedthat Sorg had been sent home for one afternoon because oflack of work.During this session, the Union complained of theremoval of workbenches and tools and equipment from thetoolroom,mainly the latter.Respondent asserted nospecific purpose for the removal of the tools and equip-ment or specific knowledge of where they were going,although apparently Misco was indicated as a destination.The Union expressed doubts as to the validity of theseexplanations.Therewas considerable discussion of theUnion'sproposal toeliminateRespondent's four classes of tool-maker and provide only for group leaders, moldmakers,and apprentices.Respondent referred to the Union'sChicago Mold agreement which provided for a number ofclassifications.The Union requested Respondent to con-sider the Chicago Mold agreement and to make sugges-tions atthe next meeting for reclassifying the toolroomemployees. Barker agreed to take this under advisementand report at the next bargaining session. Barker reiteratedthat the Union's wage proposals were considered excessiveand indicated that the question of classification oftoolroom employees should be considered before discus-sion of wage increases.The fourth bargaining session was held on December 14,the date requested by the Union. Damas for the Unionrequested Barker's position on a proposed classificationstructure for employees in the toolroom, in accordancewith the discussion at the previous meeting. Barker statedthat he was unable to propose any, but again requested theUnion to advise the criteria for toolmaker under itsproposal. Barker argued that because of the variety ofassignments in Respondent's operations, and the variety ofskills required, a variety of classifications was needed.According to Barker, the Union amended their positionwith respect to the proposal that an apprenticeshipprogram be instituted. The Union stated that it would besatisfied if a systematic procedure could be worked out toadvance the employees in lower classifications to Class Atoolmaker.When the Union requested that Respondentdiscuss the Union's wage proposal, Barker replied that itwas just too excessive and that he would not consider itfurther until the Union lowered its demands on wages.Barker states that he also made a point of the contractclauses stillopen,which he identified specifically asscheduling of overtime, computation of vacation pay,doubletime on holidays, subcontracting, and the recogni-tionclause (this apparently referring to sections onsubcontracting and union security contained within thatarticle).However, he asserts that in the discussion ofseveral contract clauses there was give and take betweenthe parties on someissues,but no total agreement on any.Respondent proposed a grievance and arbitration propos-al,which the Union acceptedingeneral,and a no-strike/no-lockout clause which the Union opposed on theground of its general reputation for responsibility in thatarea.The Union withdrew two of its fringe benefitproposals which Barker characterized as minor. There wasalso further discussion of Respondent's subcontracting ofwork in which it would appear that previous positions ofboth sides were reiterated. It also appears that the Union'spension proposals, contained in a booklet which had beensent to Respondent in the interim, were discussed.Respondent appears to have agreed that all accumulatedsumsto the credit of unit employees in the Respondent'spension plan would vest to that point.The next bargainingsession,the fifth, occurred onJanuary 5, 1971, the date requested by the Union.According to Barker, the parties again discussed subcon-tracting, layoffs, and pensions, though no details are given.Barker states that the Union was informed of theprobability of the layoff of two additional employees forlack of work, without any further details.It isindicated byBarker that progress was being made in the bargaining. Hesuggested that both sides reduce their positions to writingand exchange them by mail before the next meeting.Respondent at this meeting again refused to discuss theUnion's wage proposal, which Barker termed "ridiculous,"and refused to take a position of its own on wages until theUnion reduced its proposal to a point which the Respon-dent considered "more realistic." Respondent also refusedto agree to the Union's proposals on fringe benefits(contained in ai t. IX of the union proposal) though itappears that these largely consisted of current benefitsenjoyed by the employees. Barker stated thatthese itemswere open for negotiation.Prior to the next meeting (the sixth), which took place onJanuary 13, 1971, the date suggested by the Union, theUnion submitted a complete revised proposal. Respon-dent's contract proposal was submitted at the opening ofthemeeting. It contained no proposal on wages. Theparties proceeded to discuss the revised union proposal andapparently achieved a substantialmeasureof agreement.The major areas of disagreementremaining,other than thematter of wages and the fringe benefits contained in articleIX of the union proposal, were the following: the unionproposals on subcontracting, on certain daily overtime(though overtime after 8 hours in a day was agreed) andovertime on Saturdays and on holidays, computation ofvacation pay, and seniority (which Respondent tied in withitsdesire to maintain fourclassificationsof toolmakers).Certain problems relating to working and qualifications asto holiday pay, wording (but not intent) as to representa-tionof employees during working hours, and as to unionaccessto company premisesalso remained.Respondentstated that it would consider the Union's proposal to agreeto a no-strikeclause if theRespondent would agree to theunionshop proposal. The Union withdrew two proposalsto which Respondent objected.24This was incorporated in the Union's written amended contractnot found or available at the time in the LaPorte plant However, theproposal submitted on January 8, 1971, as art 1, sec 2(b), which providedCompany shall not subcontract work while any employeein the unit,that"theCompany shall retain the perogative to subcontract workcapable of performing the work, is employedless than full time, unless thewhenever in its judgment a particular job requires equipment and/or toolsreason for the subcontracting is lack of proper equipment to do the work." HOWMET CORPORATIONWith respect to the 12 fringe benefits requested by theUnion in article IX of its contract proposals, 3 involvedchanges in current company practices: pensions, insurance,and an improvement in rest periods which Barker termedminor. In addition, the Union requested agreement thatany improvements in benefits granted to employees outsidethe unit be given to unit employees (sec. 13), and thatRespondent would not construe the contract as a basis foralteringanymore favorable conditions presently inexistence (sec. 14).With the exception of the proposal thatemployees be paid for the day on which they incurred anoccupational injury, Respondent refused to agree to any ofthe fringe proposals as well as the proposed sections 13 and14, asserting that it considered them all (including fringebenefits currently in effect) negotiable.It is clear that after going through the contract proposals,both the Union and the Respondent considered that thetime had come to directly deal with the wage issue as ameans of resolving their remaining dispute over thecontract. Thus, when Damas asserted that Respondent hadleft out of its proposal an important element, wages, Barkerreplied,as before, that Respondent would not state aposition on wages until the Union had made "a morerealistic proposal," and suggested, as credibly testified byDamas, "that[the Respondent and the Union] are nowgetting to an area where we should resolve the economicand wage issue before we can wrap up the agreement." Atthe suggestion of Respondent, the Union recessed forabout an hour and a half to consider its wage proposal andupon return, the Union reduced its wage proposal from apackage of $147 for 18 months to a proposal for anincrease of 98 cents over the same period. Barker assertedthat this was not a sufficient adjustment, but that he wouldtake it back to management for consideration.The seventh bargaining session took place on January20, 1971, again the date suggested by the Union. At theoutset of the meeting, the Union asserted that the partieswere close to agreement on the noneconomic issues of theproposed contract, and requested that the Respondentstate its position on the economicissues.It is manifest fromBarker's testimony that Respondent concurred at this pointthat the noneconomic issues had been largely cleared upand it was time to consider the economics of thecontract.25Respondent, however, continued to refuse totake a position on economic issues, asserting that theUnion's proposals were still excessive. Barker stated thatRespondent would not make a counterproposal until theUnion's wage demands were morerealisticand within aframework that Respondent was willing to consider. Itwould appear from Barker's testimony that the UnionprotestedRespondent's refusal to agree that benefits ineffect should continue, stating that so far as the Union wasconcerned these benefits were presently effective andwould not be bargained for. The Respondent argued that itwas not in competition with the shops to which the Unionreferred in justifying its wage proposals, but with castinghouses which Respondent asserted had lower rates than its25Barker testified that, in response to the Union's contention that it wastime to get to the economic issues since "most of the issues in the agreementwere pretty well taken care of," the Company agreed that they were fairlyclose together on all noneconomic issues such as grievances, grievanceprocedure, the seniority clauseWe knew where we stood on the others such483own. At one point, in order to meet Respondent's assertedconcern over the future of the industry, the Unionsuggested a 1-year agreement at $5.16 an hour. Barker saidthis was "still not good enough." Most of the time at thissession was devoted to the wage issue.At this meeting, however, Respondent did advise theUnion that two additional employees would be laid offshortly in accordance with seniority. Respondent alsoreaffirmed its position on the subcontracting issue. Accord-ing to Barker the open issues, in addition to economics,were named at the close of the session. The only suchspecific issues he recalled, however, were subcontracting,overtime,pension, and computation of vacation pay,though he states there were others.The eighth, and last, bargaining session occurred onFebruary 8, 1971. It was called by the Federal mediatorwhose assistance had been requested by the Union with theconcurrence of the Respondent. According to Barker, themediatorwas informed that the followingitems, inaddition to economics, remained in dispute: union shop,the scheduling of subcontracting work, the assignment ofovertime, overtime for Saturday work as such, payment forwork on holidays, computation of vacation pay, timing ofthe vacation period, classification oflemployees, no-strikeno-lockoutprovisions, insurance, and pension. Afterseparating the parties, the mediator advised the Respon-dent that the Union wanted a wage proposal from theRespondent. Barker states that Respondent advised themediator that it would not make a wage proposal "untilthese otherissueshad been cleared up." Damas testified,however, that when the mediator returned to the Union, hereported that the Respondent's position on economicmatters continued to be as before, that Respondent wouldnot make a proposal on wages until the Union lowered itswage proposal. Damas is credited. Insofar as Barker'stestimony indicates that Respondent's refusal to make aproposal on wages at this point was based on the fact thatthere were other issues open, the testimony is not credited.Itnot only constitutes a clear break with Respondent'sconsistent position on wages expressed both before andafter this occasion, but is also inconsistent with Respon-dent's course of bargaining at the prior bargaining session,atwhich Respondent agreed that, notwithstanding theremaining open issues, the time had come to resolve theeconomic issues standing in the way of agreement on acontract. I am further satisfied that Damas accuratelytestifiedas to the reports made to the Union by themediator as to the Respondent's position. I further assume,on the basis of this record, that the mediator, a Federalofficial, properly performed his duties and fairly informedboth sides of the positions stated by the other.26In response to Respondent's demand that the Unionfurther lower its wage proposal, the Union reduced itswage proposal from an increase of 98 cents over an 18-as opposition to the all union shop,the subcontracting issues"26Actions of public officials, in the course of official duty, may bepresumed to have been regularly and officially performedSee McCormickon Evidence, p641 (West, 1954), 9Wigmore on Evidence,-2534 (ThirdEdition) 484DECISIONS OF NATIONALLABOR RELATIONS BOARDmonth period to an increase of 92 cents over approximate-ly 26 months.27 The Union also dropped its proposal (art.IX, sec. 13) that improvements in benefits granted nonunitemployees be also given to unit employees, which, as notedabove, the Respondent had opposed. Later, after themediator had informed the Union that Respondent hadrejected its last wage proposal and asked that the Unionreduce its demands further,28he brought the two I partiesback together again. At this meeting, the Union refused tocut its wage demands any further. Respondent said itwould discuss the union proposal with management. Themediator stated that he would contact the parties further toascertain whether there was any change in position beforesetting another meeting.According to Barker, when the mediator called, Respon-dent asked if the Union had changed its position on any ofthe open issues, and when informed that it had not,Respondent replied that it was not prepared to make anycounterproposal on wages. Barker also states that themediator advised that it was the Union's position that itsaw no reason to meet again unless the Respondent madean economic proposal and that he responded thatRespondent, nevertheless, was available to meet further.On the other hand, Damas testified that he was informedby the mediator "that the Company's position remainedthe same, that they would not make any offer on wagesunless theUnion had lowered its demands." Further,according to Damas, the mediator did not see any need fora further meeting in these circumstances, with which theUnion agreed. On the basis of my evaluation of thewitnesses and upon the whole record, I credit Damas and,as previously noted, I do not credit Barker that Respon-dent's refusal to make a proposal on wages was based on adesire to have all noneconomic issues cleared up first. Theparties have not since met for negotiation of a collective-bargaining contract.2.Alleged conductunderminingtheUnion'srepresentative statusa.Unilateral action in respect to employment and workingconditions.As has been noted, Respondent, after thecertification of the Union as bargaining representative ofthe toolroom employees in respect to the terms andconditions of their employment, engaged in a number ofacts affecting the employment and work of those employ-ees without notice to or prior consultation with the Union.Thus, Respondent unilaterally subcontracted out toolroomwork, substantially altering the character and quantity ofitspast practices in this respect, and materially affectingthe employment of toolroom employees; in connectionwith such subcontracting it laid off a number of toolroomemployees, some of whom have not been recalled to work;itunilaterallyassignedwork normally performed bytoolroom employees to nonunit employees; demotedElliott and reduced his pay; removed certain equipment27Effective January 1, 1971, instead of November 1, 1970, as previouslyproposed, with a $5 10 rate for moldmakers at the start, with increases of 30cents, an hour on September'], 1971, and on September 11, 1972,29 It is noted that, in this instance also, Barker asserts that Respondenttook the position with the mediator that "we must have a fixed positionclarified position [on the open issues), too many open issues to make aand tools from the toolroom; and further reduced overtimeassignments of unit employees as well as nonunit employ-ees. It appears that many of these matters, if not all, werebrought up by the Union dunng the negotiations after theyhad been effected by Respondent and, so far as appears,Respondent did not object or refuse to discuss thesematters during the negotiations. In some cases, Respon-dent advised the Union in generalized fashion, duringnegotiations, of possible prospective layoffs.b.Refusal of permission to union representatives torepresent employees during working hours and encouragementof individual dealing with Respondent in derogation of theUnion.The record is clear that during the negotiations foran agreement, Respondent took the position that the shopcaptains (stewards) would not be permitted to representemployees subject to discipline or other personnel actionduring the shop captains' working hours, but would bepermitted to do soafterworking hours. On the basis of aprotest, or grievance, concerning this position, it appearsthat a "speech" was given the "tool room men" in "theoffice" by management representatives, which was accord-ing to the uncontradicted and credited testimony ofemployee Sempsrote, principally "concerned with thecompany not allowing the men to be represented during adisciplinary action or other [personnel action] of thatnature." Elliott, the chief shop captain, according to hisundenied, credited testimony, "was actually kept fromentering the tool room office on occasions and ordered outof the tool room office on occasions because I attempted to[act as shop captain in personnel actions dunng workinghours]."On one such occasion, in addition to others,Elliottwas informed by Barker that Elliott could notrepresent employee Stevenson when he attempted to do so.No further evidence with respect to the Stevenson incident,or any of the others, appears in the record. 'ConclusionsWhile, prior to the designation of a bargaining represent-ativeby employees to be their spokesman in mattersconcerning employee working conditions and employment,the employer may have largely unfettered discretion tounilaterally alter such conditions or deal with the employ-ees directly concerning such matters, the selection of abargaining agent, in accordance with the Act, clearly limitsthe employer's right to act on his own as to the terms andconditions of the employees' employment. Thus, the Actrequires, in order to resolve disputes and promote theinterests of industrial peace, that the employer deal withthedulydesignated representative of its employeesexclusively, and in good faith, with respect to the terms andconditions of their employment. To that end, the partiesare encouraged to agree and execute an agreementcovering such matters.See, e.g.,N.L.R.B. v. AmericanNational Insurance Co.,343 U.S. 395, 402-404. The Actdoes not requireagreement.Indeed, neither party iscounterproposal and to well considera counterproposal."This is notcredited for reasons noted heretoforeIt shouldbe noted that,in response to a leading question by counsel,Barker also assertedthat oneof the matters withwhichRespondent was concerned at this time was theopen cost-of-livingproposal ofthe Union. HOWMET CORPORATIONcompelled,as a matterof law, to make concessions to theother. See Section 8(d) of the Act.29 What is required isthat the parties at the bargaining table"enter intodiscussionswith an open and fair mind, and asincerepurpose to find a basis of agreement." Thus, more isrequired than careful adherence to the form of bargaining,while engagingin tacticswhich frustrate the purposes ofthe Act. SeeN.L.R.B. v. Herman SausageCo., 275 F.2d229, 231-232 (C.A. 5).The Act further makes clear that the employer is notonly under a duty to bargain with the duly chosenrepresentative of the employees, exclusively, but has thecorrelativeobligation not to deal with the employeesseparately (seeMedo Photo Supply Corp.,321 U.S. 678) normay the employer unilaterally change established workingconditions without consultation and bargaining with therepresentative of its employees, in the absence of circum-stancesexcusing or justifying such unilateral action.(N.L.R.B. v. Katz,369 U.S. 736.) Thus, it has been held thatwhere the employer contemplates action having a substan-tial impact upon the terms or tenure of employment ofrepresented workers, as by subcontracting unit work,30layoff of employees,31 assignmentof unit workto nonunitemployees,32 or change in hours, wages, or conditions ofwork,:33ithe employer has an obligation to provide areasonable opportunity to the bargaining representative tobargain with respect to the contemplated change before itis effected.See, e.g.,Armstrong Cork Co., v. N.L.R.B.,211F.2d 843, 847;WestinghouseElectricCorp. (MansfieldPlant),150NLRB 1574. Where, however, the changeseffected comport with the employer's established practicesin those circumstances and are non-discriminatory, thismay excuse the employer's failure to notify and consultwith the bargaining agent before taking such actionaffecting employee working conditions or terms of employ-ment.SeeWestinghouse Electric Corp. (Mansfield Plant),supra.As has been noted, the employer's duty to bargainexclusivelywith the designated representative of itsemployees includes the obligation not to deal directly withthe employees concerning terms and conditions of theiremployment. This includes the resolution of grievancesand disputes of such employees concerning the terms oftheir employment and their working conditions. Thus, it isnow well established that the bargaining agent has a rightto be present when discipline is administered or employeegrievances are resolved, although such representative maynot have an equal right to be presentand assistemployeesduringmeetingswhich are purely investigatoryin nature.See,e.g., Illinois Bell Telephone Company,192 NLRB No.138.29 It is sometimes asserted,basedon this provision of Sec 8(d), that theparties are relievedfrom makingcounterproposals in bargaining However,as the Court noted inN L R B v American National InsuranceCo, supra,at404, the provision of the HartleyBill,passedby theHouse of Representa-tives in1947, which "expressly provided that the dutyto bargaincollectivelydid not require submission of counterproposals," was rejected by theCongressin formulating the presentdefinition of bargainingin Sec. 8(d) oftheAct,which provides,in this respect,merely thatthe obligation tobargain "does not compeleitherparty to agree to a proposalor require themaking of a concession "30 SeeFibreboard Paper Products Corp v N LR B,379 U.S 203.31SeeN L R B v Exchange Parts Co, v N.L R B,339 F 2d (C.A. 5)485The record in the present case is convincing thatRespondent from the outset was resolved to frustrate anyattemptsby the employees to participate, through acollective-bargaining representative, in the establishment,alteration, or administration of their terms and conditionsof employment.It isfurther clear that Respondent did not,after the certification of the Union as the employees'bargaining representatives,dealwith the Union withrespect to those matters in good faith, within the meaningof the Act.Thus Respondent, from the start, laid off toolroomemployees for the firsttime,substantially increasedsubcontracting their work,assignedtoolroom work tononunit employees, and made other changes affecting unitemployees without notice to the Union or prior opportuni-ty to bargain about those matters.34It is further clear that Respondent not only madesubstantial changes in employee conditions and terms ofemployment in derogation of the employees' bargainingrepresentative, but also took affirmative action to discour-age the unit employees from seeking or obtaining repre-sentation by the Union in respect to their day-to-dayproblems with management. As noted herein, after theemployees met to elect shop captains to represent them,Supervisor Pease expressed his disappointment at theiraction.When Shop Captain Elliott tried to attendmeetingsinvolving personnel actions taken with respect to employ-ees, he was barred and advised that he would be permittedto represent employees only after his working hours. TheRespondent took pains to formally advise the unitemployees that they would not be permitted unionrepresentation in respect to personnel actions duringworking hours.It is a normal practice in industrial establishments formanagement to take personnel action with respect toemployees during working hours. The evidence as a wholeleads to the conclusion that this was Respondent's practicealso, as indicated by Elliott's exclusionfrom such employeepersonnelmeetingsand Respondent's need to formulatethe rule in the firstinstance.As has been noted, whereRespondent's action is not merely investigatory, butinvolves definite or final action affecting an employee'semployment or the conditions thereof, he is entitled torepresentation by the Union. I need not here considerwhether Respondentmight insistthat the shop captain,prior to acting in a representative capacity, "clock out,"and not act on Respondent's time, for the recordis clear inthis case that Respondent, while reserving its right to takepersonnel action during normal working hours,insistedthat the shop captain could act onlyafterworking hours.Respondent, in these circumstances, by advising the32 See, e g.,Weltronic Company v. N LR B,419 F.2d 1120 (C A 6).33 See, e.g.,N LR B v LittleRock Downtowner,Inc,414 F.2d 1084(C A. 5)34 In arriving at this conclusion,Ihave considered the discussions ofthesematters during the bargaining sessions, largely afterthey had beeneffected by Respondent.As the Courtstated inArmstrongCork Co vN LR B, supraat 847, "Good faith compliance with Section 8(a)(5) and (1)of the Actpresupposesthat the employerwill not alter existing 'conditionsof employment'withoutfirstconsultingthe exclusive bargaining representa-tives selectedby the employees, and giving it anopportunityto negotiate onany proposedcharges "(Emphasissupplied.) 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that they would not be permitted unionrepresentationby their selected shop captains duringworking hours, no matter what the nature of the personnelaction or when Respondent's action was taken, clearlyacted in derogation of the certified bargaining representa-tive, interfered with the right of the employees "to bargaincollectively through representatives of their own choosing,"and refused to bargain with the employees' representativewithin the meaning of the Act. However, inasmuch as therecord does not show the nature of the personnel actioninvolved in the meetings from which Elliott was barred, itisnot found that Respondent violated the Act by barringElliott from those specific meetings.Respondent's actions in the collective-bargaining ses-sions were of a piece with its conduct toward employeerepresentation generally.While accepting the forms ofbargaining, Respondent clearly rejected the objectives ofcollective bargaining enjoined by the Act. Respondent'srefusal to take a firm, definite position on the economicitemsinvolved effectively forestalled any complete agree-ment and thus negated those areas in which Respondentarrived at agreement with the Union. Respondent relies oncases which support an employer's right to insist upon itscurrent terms of employment and refuse to make anyconcessions.35However, the record is quite plain thatRespondent never took any clear or specific position withrespect to wage rates or several fringe benefits, or advisedtheUnion of thetermswhich would be satisfactory toRespondent in these areas. Thus, its contract proposalssubmitted to the Union are silent on these issues. Duringthe bargaining, Respondent not only refused to state whateconomics would be agreeable, but clearly indicated that itwould not even agree to several benefits then in existence.In the circumstances of this case, Respondent's adamantrefusal to take any specific, definite position on theeconomics of a bargaining agreement, while deriding andrejecting repeated concessions by the Union, frustratedbargaining,prevented agreement on a contract, andconstituted bad faith. If the parties to bargaining refuse tosay what they will accept in a complete agreement, theconditions under which such an agreement may properlybe reached are impermissibly undercut and the purposes ofthe Act are frustrated.On the basis of the above, and record as a whole, it isfound that Respondent, by bargaining with the Union inbad faith, unilaterally changing terms and conditions ofemployment as found herein,36 and advising employeesthat representation by shop captains would not bepermitted during working hours when Respondent tookpersonnel action in respect to employees, thus encouragingunit employees to deal directly and individually withRespondent, engaged in conduct in violation of Section8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act, which has been at allmaterial times, and continues to be, the exclusive repre-sentative of Respondent's employees in the appropriateunit set forth below for the purposes of collectivebargaining within the meaning of Section 9(a) and (b) ofthe Act.3.All tool and moldmaker employees, including tooland moldmakers A, B, C, and D, employed by Respondentat its LaPorte, Indiana, plant, including the group leader,but excluding all office clerical employees, guards, profes-sional employees, and supervisors as defined by the Act,and all other employees constitute an appropriate unit forthe purposes of collective bargaining within the meaning ofthe Act.4.By threatening employees that the toolroom wouldbe closed if the Union were selected as the bargainingrepresentative of the employees and by soliciting employ-ees to dissuade other employees from joining or assistingthe Union, as found herein, Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act.5.By the layoffs of John Seese, Steven Ellis, HermanWilliamson,Wolfgang Sorg, Harrison E. Manering, VictorZandanel, and Roderick Stevenson the subcontracting ofunitwork, and the transfer of unit work to employeesoutside the unit, as found herein, Respondent engaged inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act.376.By its unilateral actions affecting the terms andconditions of employment of employees in the unit setforth above, without notification to the Union or adequateopportunity to bargain with respect to those actions beforethey were effected and by advising unit employees thatthey could not be represented by their shop captainsduring working hours when personnel action was takenwith respect to unit employees, and by otherwise refusingand failing to bargain with the Union in good faith withrespect to the terms and conditions of employment of unitemployees, as set forth herein, Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and (5)of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found _that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, it will be recommended that Respon-dent be ordered to cease and desist therefrom and take35 See,e g ,International Engineering and ManufacturingCo,151NLRB1441,American Sanitary Wipers Co,157 NLRB 109236 1 find it unnecessary to pass upon General Counsel's contentions thatRespondent engaged in unlawful unilateral action in violation of Sec8(a)(5) by the reprimand of Elliott for protesting assignment of work out ofthe unit, returning Mischler to sick leave status, and eliminating SaturdayworkThese contentions, even if meritorious, would not require anysubstantial change in the remedy provided herein It is recommended that,insofar as these contentions are included in the allegations of the complaint,they be dismissed37 In the case of Sorg this includes a layoff for a part of one day inNovember1970, as well as the later layoff commencingon January 22,1971 HOWMET CORPORATION487certainaffirmativeactiondesigned to effectuate thepolicies of the Act.It having been found that the Respondent discriminatedagainst its employees in violation of Section 8(a)(3) and (1)by the layoffs of Steven Ellis, John Seese, HermanWilliamson,Wolfgang Sorg, Victor Zandanel, RoderickStevenson, and Harrison E. Manering, it will be recom-mended that Respondent offer to those laid-off employeeswho have not been previously recalled immediate and fullreinstatement to their former jobs or, if such jobs no longerexist, to substantially equivalent jobs, without prejudice totheir seniority and other rights, privileges, or workingconditions,38 and make such laid-off employees whole forany loss of earnings or benefits suffered by reason of thediscrimination against them by payment to each of them asum of money equal to the amount each of them wouldhave earned on each occasion of the discrimination againsthim, to the date of the Respondent's offer to reinstate him,less his net earnings during that period, in accordance withthe Board's formula set forth in F.W. Woolworth Company,90 NLRB 289, with interest thereon at the rate of 6 percentper annum, as set forth inIsis Plumbing & Heating Co.,138NLRB 716.itsoperations, or part of its operations, or terminate ordeprive employees of work, or otherwise harm employeesfor joining or engaging in activities in support of a labororganization.(c)Refusing to bargain in good faith with the aforesaidUnion as the exclusive representative of its employees inthe appropriate unit set forth above with respect to rates ofpay,wages, hours of employment, and other terms andconditions of employment.(d) Refusing to bargain with the aforesaid Union as theexclusive representative of the employees in the appropri-ate unit by unilaterally establishing or changing the termsand conditions of employment of such employees, withoutgiving prior notice and a reasonable opportunity to theUnion to bargain with respect thereto.(e)Refusing to bargain with the aforesaid Union as theexclusive representative of the employees in the appropri-ate unit by advising employees that Respondent will notpermit the employees to be represented by union shopcaptains at times when Respondent takes personnel actionagainst them or adjusts their grievances, or by otherwisepreventing such employees from being represented by theUnion on such occasions.Inasmuch as there is no indication that any other(f) In any other manner interfering with, restraining, oremployees suffered loss of earnings or benefits by reason ofcoercing its employees in the exercise of their rights underRespondent's discriminatory subcontracting practices andSection 7 of the Act.transfer of unit work out of the unit,39 no additional--2\ Take the following affirmative action which it isremedy of reimbursement for those violations appearsfound will effectuate the purposes of the Act:appropriate.(a)Offer tlie-following named employees immediate andAs the unfair labor practices committed by the Respon-full reinstatement to their-former jobs or, if those jobs nodent are of a character striking at the root of employeelonger exist, to substantially equivalent jobs, unless this hasrights safeguarded by the Act, it will be recommended thatpreviously been done, and make them whole for any loss oftheRespondent be ordered to cease and desist fromearnings or benefits suffered by reason of the discnmina-infringing in any manner upon the rights guaranteed intion against them, in accordance with the provisions of theSection 7 of the Act.See Brads Machine Products, Inc.,191section entitled "The Remedy" above:NLRB No. 15.Upon the foregoing findings of fact, conclusions of law,Steven EllisVictor Zandaneland the entire record, and pursuant to Section 10(c) of theJohn SeeseRoderick StevensonAct, I issue the following recommended: 40Herman WilliamsonHarrison E. ManeringWofgang SorgORDERHowmet Corporation,Austenal Microcast Division, theRespondent herein,itsofficers,agents, successors, andassigns shall:1.Cease and desist from:(a)Laying offemployees,subcontracting or otherwisetransferringwork,or otherwise discriminating againstemployees in order to discourage membership in orsupport for Pattern,Mold and Model Makers' Associationof South Bend and Vicinity, affiliated with Pattern Makers'League of North America,AFL-CIO,or any other labororganization.(b)Warning or threatening employees that it will close38 In this connection,note has been taken of the fact that while onlayoff,Sorg and Zandanel advised Respondent that they wished toterminate their employment with Respondent since that was the only basisupon which they could secure employment at another employer Inasmuchas these employees would not have been put in this position absentRespondent's discrimination against them, they are entitled to be reinstatedto the position they would have held absent the discrimination against them,and reimbursed for their losses in the same manner as the other laid-offemployees(b)Notify immediately the above-named individuals, ifpresentlyservingin the Armed Forces of the UnitedStates,of the right to fullreinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserveand make available to the Board or itsagents, upon request, payroll and other records to facilitatethe effectuation of the Order herein.(d)Upon request, bargain collectively' with the above-named Union as the exclusive representative of allemployees in the appropriate unit with respect to rates ofpay,wages, hours, and other terms and conditions of39GeneralCounsel's contention thatthe unit employeeswere deprivedof overtime work during the period in questionhas previouslybeen found tobe without merit40 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order hereinshall, as provided in Sec102 48 of theRules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and Order,and all objections shall be deemedwaived forall purposes 488DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment and, if an understanding is reached, embodysuch understanding in a signed agreement.(e) Post at its plant at LaPorte, Indiana, copies of theattached noticemarked "Appendix."41 Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 25, inwriting, within 20 days from receipt of this Decision, whatsteps have been taken to comply herewith.42Except to the extent found herein, the allegations of thecomplaint that Respondent violated the Act are dismissed.takes personnel action against employees or deals withemployees in the adjustment of grievances.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct.WE WILL offer to the employees named below, to theextent that we have not already done so, immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent jobs,and WE WILL make each of them whole for any loss ofearnings or benefits suffered by them by reason thediscrimination against them:Steven EllisWolfgang SorgHarrison E. ManeringHerman WilliamsonJohn SeeseVictor ZandanelRoderick Stevenson41 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "41 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 25, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off employees or subcontract outwork or transfer work that belongs in the appropriateunit set out below, or otherwise discriminate againstemployees in order to discourage membership in orsupport of Pattern, Mold and Model Makers' Associa-tion of South Bend and Vicinity, affiliated with PatternMakers' League of North America, AFL-CIO, or anyother union.WE WILL NOT warn or threaten employees that wewill close any part or all of our operations, or terminateor deprive any employee of work, or otherwise harmany employee for joining or supporting the Unionnamed above, or any other union.WE WILL NOT refuse to bargain in good faith with theabove-named Union about the terms and conditions ofemployment in the appropriate unit.WE WILL NOT make any new, or change any existing,term or condition of employment of employees in theappropriate unit set forth below without first notifyingtheUnion named above, and giving it an adequateopportunity to bargain about it.WE WILL NOT prevent employees from being repre-sented by shop captains or other union representativesatmeetings or other occasions when the CompanyWE WILL bargain in good faith with the above-named Union about the terms and conditions ofemployment of employees in the appropriate unit and,if an agreement is reached which is put in writing, wewill sign that agreement. The appropriate bargainingunit is:All tool and moldmaker employees, includingtool and moldmakers A, B, C, and D, employedby the Company at its LaPorte, Indiana, plant,including the group leader, but excluding alloffice clerical employees, guards, professionalemployees, and supervisors as defined by the Act,and all other employees constitute an appropriateunit for the purposes of collective bargainingwithin the meaning of the Act.HOWMET CORPORATION,AUSTENALMICROCASTDIVISION(Employer)DatedBy(RepresentativeTitle)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application afterdischarge from the Armed Forces, in accordance with theSelectiveService Actand the Universal Military Trainingand Service Act.Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,.defaced,or coveredby any othermaterial.Any questions'concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,614 ISTA Center,150 WestMarket Street,Indianapolis,Indiana 46204, Telephone317-633-8921